Citation Nr: 0809040	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an affective date earlier than June 1, 1994, 
for a grant of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982, with subsequent unverified active duty from 
February 1987 to May 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In correspondence received in September 2006, the veteran 
requested benefits for his two daughters based on their 
status as dependants.  Then, in November 2007 the veteran's 
attorney submitted a letter requesting an adjudicative 
decision.  The Board observes that there is nothing in the 
record before the Board showing that the RO has addressed 
this matter.  Therefore, it is referred to the RO for 
appropriate action.


FINDING OF FACT

A claim of entitlement to service connection for bipolar 
disorder was not received within one year of the veteran's 
discharge from service or prior to June 1, 1994.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than June 1, 1994, for a grant of service connection for 
bipolar disorder are not met.  38 U.S.C.A. §§ 5101(a), 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).

In the case at hand, the essential factual question presented 
is when the veteran's original claim for service connection 
for psychiatric disability was received.  The RO has informed 
the veteran of this, and from his argument in support of this 
appeal, it is clear that he understands that the disposition 
of this appeal depends upon when his claim was received.  
Certainly, his attorney is aware of this.  When the claim was 
received is a matter that was established by the record long 
before the enactment of the VCAA..  There is no outstanding 
evidence or information that could be obtained to 
substantiate the veteran's entitlement to an earlier 
effective date for service connection for psychiatric 
disability.  Accordingly, the Board concludes that no further 
action is required under the VCAA or the implementing 
regulation.  

General Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2007).

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for compensation benefits 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  For service connection claims, 
the effective date is the day after separation from service 
or date entitlement arose, if a claim is received within one 
year of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

Analysis

The veteran contends that he is entitled to an earlier 
effective date for the grant of service-connection for his 
bipolar disorder because his claim for this benefit was filed 
in 1993.  His attorney has submitted no argument in support 
of the appeal.

The record before the Board shows that no written 
communication from the veteran or his representative was 
received prior to June 1, 1994, the date of receipt of a VA 
Form 21-526 in which the veteran claimed entitlement to 
service connection for psychiatric disability.  In this form, 
the veteran was asked whether he had previously filed a claim 
for any benefit with VA.  He checked the box for indicating 
that he had previously applied for VA hospitalization or 
medical care, but did not check the box for indicating that 
he had previously applied for VA compensation or pension.

Thus, it is clear that June 1, 1994, is the date of receipt 
of his original claim for service connection for psychiatric 
disability.  Since this date is more than one year following 
his discharge from service, it is the earliest possible 
effective date for the grant of service connection for 
bipolar disorder.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than June 1, 1994, 
for a grant of service connection for bipolar disorder is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


